Tyack, Presiding Judge,
concurring.
{¶ 24} I concur in the judgment of this panel, but for slightly different reasons than those expressed in the majority opinion.
{¶ 25} “Possess” is defined in R.C. 2925.01(E) as follows:
“Possess” or “possession” means having control over a thing or substance, but may not be inferred solely from mere access to the thing or substance through ownership or occupation of the premises upon which the thing or substance is found.
{¶ 26} The offense of possession of drugs is defined in R.C. 2925.11(A). The statute reads:
No person shall knowingly obtain, possess, or use a controlled substance.
{¶27} Thus, the issue in this case is, simply, did Larry J. Williams Jr. knowingly have control over the controlled substance found in the motel room where he was arrested by law enforcement personnel? The evidence presented at trial established that he did. That evidence was clearly sufficient to support the jury’s verdict.
{¶ 28} The fact that was presented on behalf of the defense at trial indicated only that the motel room was registered to another person present, not that Larry J. Williams Jr. did not control some or all of the drugs and paraphernalia in the room. The jury’s verdict was clearly in accord with the manifest weight of the evidence, especially since more than one person can knowingly possess an item.
{¶ 29} Again, I concur in the trial court’s judgment.